JOSEPH, C. J.,
dissenting.
The majority’s holding depends on a partial quotation of Dr. Montanaro’s report. 109 Or App at 111. The majority’s excerpt is misleading. What Montanaro said that is relevant to the issue is:
“3. I do not find any evidence in the medical record that would indicate any significant preexisting conditions other than [claimant’s] chronic cigarette smoking prior to his employment with Anodizing, Inc.
“3a. I feel that it is likely that [claimant’s] occupational exposures at Anodizing, Inc. resulted in significant respiratory irritant effects. I feel that any irritanteffects which may have occurred throughout 1987-1988 have long since resolved. As I have pointed out, I do not feel that the nature and extent of [claimant’s] irritant exposures were such that they could explain persistent symptoms or a possible reactive airwaves dysfunction syndrome.
“4. I do not feel that his employment with Anodizing, Inc. or his work activities at that time were the major contributing cause of his current condition. I do feel that they contributed to respiratory irritant symptoms at that time which may have resulted in intermittent time loss.” (Emphasis supplied.)
In the light of that language, the majority’s conclusion cannot stand, for there is no evidence in the record that *113claimant’s work activities were the major cause of “the disease,” because he does not have a disease.
I dissent.